UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173569 PetVivo Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 99-0363559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12100 Singletree Lane, Suite 186 Eden Prairie, Minnesota (Address of principal executive offices) (Zip Code) (612) 296-7305 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Title of each class registered: Common Stock, par value $0.001 Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yes x No Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. As of September 30, 2013, approximately $2,820,723.52. As of July 10, 2014, there were 3,779,542,482 shares of the issuer’s $.001 par value common stock issued and outstanding. Documents incorporated by reference. There are no annual reports to security holders, proxy information statements, or any prospectus filed pursuant to Rule 424 of the Securities Act of 1933 incorporated herein by reference. TABLE OF CONTENTS Page PART I Item 1. Business 3 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 33 Item 2. Properties 33 Item 3. Legal Proceedings 33 Item 4. Mine Safety Disclosures 33 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 34 Item 6. Selected Financial Data 37 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation s 38 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 41 Item 8. Financial Statements and Supplementary Data 41 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 42 Item 9A. Controls and Procedures 43 Item 9B. Other Information 44 PART III Item 10. Directors, Executive Officers and Corporate Governance 45 Item 11. Executive Compensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 50 Item 14. Principal Accounting Fees and Services 50 PART IV Item 15. Exhibits, Financial Statement Schedules 51 2 PART I Forward-Looking Information This Annual Report of PetVivo Holdings, Inc. on Form 10-K contains forward-looking statements, particularly those identified with the words, “anticipates,” “believes,” “expects,” “plans,” “intends,” “objectives,” and similar expressions. These statements reflect management’s best judgment based on factors known at the time of such statements. The reader may find discussions containing such forward-looking statements in the material set forth under “Management’s Discussion and Analysis and Plan of Operations,” generally, and specifically therein under the captions “Liquidity and Capital Resources” as well as elsewhere in this Annual Report on Form 10-K. Actual events or results may differ materially from those discussed herein. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. ITEM 1. BUSINESS BACKGROUND We were incorporated as Pharmascan Corp. in the State of Nevada on March 31, 2009. On September 21, 2010, we filed a Certificate of Amendment to our Articles of Incorporation and changed our name to Technologies Scan Corp. Effective March 21, 2014, our Board of Directors and majority shareholders approved an amendment to our articles of incorporation to change our name to "PetVivo Holdings, Inc" (the “Name Change Amendment”). The Amendment was filed with the Secretary of State of Nevada on April 1, 2014 changing our name to "PetVivo Holdings, Inc." (the "Name Change"). The Name Change was effected to better reflect the future business operations of the Company. See " Submission of a Vote to Security Holders." We filed appropriate documents with FINRA to effect the Name Change. On April 29, 2014, our Name Change from Technologies Scan Corp to “PetVivo Holdings, Inc.” was declared effective by FINRA and our common stock's trading symbol was changed to “PETV". Our new cusip number is 716817 101. SECURITIES EXCHANGE AGREEMENT On March 11, 2014, our Board of Directors authorized the execution of that certain securities exchange agreement dated March 11, 2014 (the "Securities Exchange Agreement") with PetVivo Inc., a Minnesota corporation ("PetVivo"), and the shareholders of PetVivo who hold of record the total issued and outstanding shares of common stock of PetVivo (the “PetVivo Shareholders”). In accordance with the terms and provisions of the Securities Exchange Agreement, we acquired all of the issued and outstanding shares of stock of PetVivo from the PetVivo Shareholders, thus making PetVivo our wholly-owned subsidiary, in exchange for the issuance to the PetVivo Shareholders of an aggregate 2,310,939,804 shares of our restricted common stock. 3 Thus, this represented a change in control and a change in business operations. Therefore, based on our change in control, our business operations changed to that of PetVivo involving innovative biomedical devices, which will focus on the licensing and commercialization for pets or pet therapeutics. We believe that we can leverage the investments in the human biomaterials and medical device industries to commercialize therapeutics to pets in a capital and time efficient way. Our strategy is to in-license proprietary products from human medical device companies specifically for use in pets. A key component of this strategy is the accelerated timeline to revenues for veterinary medical devices, which enter the market much earlier than the more stringently regulated pharmaceuticals. PetVivo has secured exclusive rights to its first product, an osteoarthritis medical device, which has been shown to be both safe and efficacious. Management believes the administration of these initial therapeutic devices exceeds the benefits of those found in current remedies. Therefore, the commercialization of PetVivo’s initial therapeutic devices will provide veterinarians and pet owners safe, effective, and long-lasting treatments to improve the pet’s quality of life. PetVivo, has recently entered into an exclusive license agreement and manufacturing and supply agreement with Gel-Del Technologies, Inc. PetVivo has licensed protein-based biomaterials for the treatment of pain and inflammation associated with osteoarthritis in canine and equine. PetVivo believes that its treatment is superior to current methodology of using NSAID’s. NSAID’s have many side effects in canines and the company’s treatment has less to none of the side effects. PetVivo believes that there are opportunities to expand into the bovine and feline markets. See - - "Material Agreements" PetVivo plans to commercialize our products in the United States through distributor relationships and complemented by the use of social media educating and informing the pet owners, and in Europe and rest of world through commercial partners. MERGER AND SECURITY EXCHANGE AGREEMENT On May 28, 2014, we entered into a binding term sheet (the “Term Sheet”) to effect a merger and security exchange agreement with Gel-Del Technologies, Inc. (“Gel-Del”). The Term Sheet requires both parties to negotiate in good faith to enter into a definitive agreement to complete a merger between us and Gel-Del. The Term Sheet provides for Gel-Del to become our wholly owned subsidiary through a tax-free stock exchange merger, which will result in the shareholders of Gel-Del, on a pro rata basis, exchanging 100% of the outstanding common stock of Gel-Del for our shares common stock. The amount of our common stock to be exchanged with Gel-Del shareholders shall be the greater of (i) common stock valued at Forty Million Dollars ($40,000,000) as defined in the Term Sheet, or (ii) thirty percent (30%) of all post-merger outstanding shares of our common stock (excluding any previous holdings of record by Gel-Del of our shares of common stock). Any outstanding preferred shares, options or warrants, and convertible securities of Gel-Del shall be converted into or exercised for Gel-Del common stock prior to the closing of the merger. We anticipate that the closing of this merger shall occur by December 31, 2014. The Term Sheet provides for three material conditions to be satisfied or waived prior to closing this merger, which are (i) we shall have completed a first round of financing of at least $8,000,000 by December 31, 2014; (ii) we shall complete a reverse split of our common stock of at least 1-for-100 no later than 30 days prior to closing the merger; and (iii) we shall satisfy NASDAQ listing requirements and have applied for NASDAQ listing by the closing date. The Term Sheet also provides for a management equity clawback requiring our post-merger principal executives to surrender and return to us a total of 1,050,000 shares of our common stock if our common stock is not trading on a major securities exchange at a market capitalization of at least $200,000,000 during the two-year period following the beginning of trading on the major securities exchange. Certain other general conditions governing this clawback provision are set forth in the Term Sheet. The Term Sheet includes additional terms including post-merger compensation and other employment provisions for the current two principal executives of Gel-Del, approval of a post-merger operations budget, and certain corporate governance provisions. 4 PREVIOUS CONTRACTUAL RELATIONS Social Geek Previously, our Board of Directors approved the execution of a binding letter of intent dated as of April 27, 2013 and as amended May 17, 2013 (the "Letter of Intent") with Social Geek Media Inc., a private company organized under the laws of Canada ("Social Geek"). Social Geek was the developer of a line of food supplement and nutritional products known under the brand name "Proteina21" (the "Proteina21 Products"), including a marketing and commercialization strategy and online automated platform to accept orders, process payment, ship products and provide customer support for its Proteina21 Products On May 24, 2013, our Board of Directors approved the execution of a fifteen year license agreement (the "License Agreement") with Social Geek and Patrick Aube ("Aube"). In accordance with the terms and provisions of the License Agreement, Social Geek granted to us and we accepted the rights to an exclusive license for the Proteina21 Products, including marketing, selling and distributing within the United States of America, subject to the terms and conditions set forth in the License Agreement. We agreed to use our best efforts in order to actively promote the sales of the Proteina21 products pursuant to the License Agreement and to develop the market for the Proteina21 Products in the United States. Social Geek also granted to us the right to use its trademarks in connection with the promotion, marketing and sale of Proteina21 Products in the United States and the right to use the applicable trademarks in relation with the promotional items and product packaging, Social Geek's marketing resources, and materials. In further accordance with the terms and provisions of the License Agreement, we issued to Social Geek a total of 200,000,000 common shares of our restricted common stock in consideration for the acquisition of the exclusive rights to the Proteina21 license for the United States of which the first region to be developed by us shall be the North East Region. On May 24, 2013, we entered into an addendum to the License Agreement (the "Addendum) with Patrick Aube and Social Geek pursuant to which we had an exclusive one year option to acquire the rights to Canada as well as the established client base, and a further exclusive two year option to acquire the rights to Europe. Social Geek Rescission Agreement On November 9, 2013, we entered into that certain rescission agreement with Social Geek and Aube (the "Rescission Agreement"), regarding the Letter of Intent and the License Agreement. Together with Social Geek and Aube, we decided that it was not in our best interests to proceed with commercial and operational activities involving the Proteina21 Products. In accordance with the terms and provisions of the Rescission Agreement: (i) the Letter of Intent and License Agreement and all associated transactions have been deemed rescinded, null and void; (ii) the parties have mutually released one another from any and all claims relating to the Letter of Intent and the License Agreement; (iii) we changed our place of principal business to St.-Hippolyte, Quebec, Canada; and (iv) Aube resigned as our President/Chief Executive Officer and a member of the Board of Directors and Michel Lebeuf resigned as our Vice President of Legal Affairs and Corporate Development. The 200,000 shares previously issued to Social Geek were cancelled and returned to treasury. ispeedzone Our Board of Directors previously approved the execution of a letter of intent dated as of September 5, 2012 (the "Letter of Intent"), with 6285431 Canada Inc., known as "iSpeedzone", a private company organized under the laws of Canada ("iSpeedzone"). In accordance with the terms and provisions of the Letter of Intent, we were to enter into a share exchange agreement and acquire the total issued and outstanding shares of common stock of iSpeedzone from the iSpeedzone shareholders in exchange for the issuance by us to the iSpeedzone shareholders on a pro rata basis of approximately 130,500,000 shares of our restricted common stock. This would have resulted in iSpeedzone becoming our wholly-owned subsidiary. iSpeedzone was a social network driven by arts, sports and recreational activities. It has the objective of providing certain services including event coordinateion, activity coordination, multimedia platform creation, video/WEB-HD production, event promotion and advertising concept creations. ispeedzone Rescission Agreement Our Board of Directors approved the execution of an agreement of rescission dated April 12, 2013 (the "Rescission Agreement"), with iSpeedzone. In accordance with the terms and provisions of the Rescission Agreement, we and iSpeedzone agreed not to combine our respective business operations and, therefore, rescinded and terminated the Letter of Intent. In further accordance with the terms and provisions of the Rescission Agreement, we and iSpeedzone mutually released one another from any and all claims and/or causes of action relating to the Letter of Intent. 5 FedTech Services Inc. Our Board of Directors previously approved the execution of a letter of intent dated as of December 16, 2013 (the "Letter of Intent"), with FedTech Services, Inc., a private company organized under the laws of the State of Delaware ("FedTech"). In accordance with the terms and provisions of the Letter of Intent: (i) we were to enter into a share exchange agreement with FedTech pursuant to which the shareholders of FedTech (the "FedTech Shareholders") would tender all of the issued and outstanding shares of common stock of FedTech to us in exchange for the issuance by us of our shares of restricted common stock to the FedTech Shareholders representing an equity interest of 30% in us; (ii) FedTech would submit two general performance benchmarks pertaining to future equity ownership interest in us, which dates were to be June 30, 2014 whereby FedTech's gross revenue would be $4,000,000 ("June 2014 Benchmark") and August 31, 2014 whereby FedTech's gross revenue would be $6,000,000 ("August 2014 Benchmark"); and (iii) in the event the June 2014 Benchmark was exceeded by 35%, FedTech would not be required to meet the August 2014 Benchmark and the terms of the share exchange agreement would be deemed to have been met and final transfer of equity interest would have been made by the Company to TedTech Shareholders resulting in a 65% equity interest in us. On January 31, 2014, we and FedTech mutually agreed to terminate the Letter of Intent. CURRENT BUSINESS OPERATIONS General PetVivo is based in Minneapolis, Minnesota and is an emerging biomedical device company focusing on the licensing and commercialization of innovative therapeutic medical devices for pets and other animals. Using its licensed patented technology, management intends to leverage developed advances in human bio-materials and the medical device industry to profitably commercialize and market healthcare treatments for pets and other animals. Our strategy is to in-license proprietary products from human medical device companies specifically for use in pets. A key component of this strategy is the accelerated timeline to revenues for veterinary medical devices, which enter the market much earlier than the more stringently regulated pharmaceuticals. We have secured exclusive rights to our first product, an osteoarthritis medical device, which has been shown to be both safe and efficacious. We believe the administration of their initial therapeutic devices exceeds the benefits of those found in current remedies. Therefore, management believes that the commercialization of our initial therapeutic devices will provide veterinarians and pet owners safe, effective, and long-lasting treatments to improve the pet’s quality of life. We intend to license and distribute devices and therapeutics that are being developed for human use and license them for distribution in the veterinary markets. Management believes that this allows us to leverage the investment in the human biopharmaceutical industry to bring therapeutics to pets in a capital and time efficient manner. We can leverage the research capital expended to develop human clinical products and commercialize these products in the veterinary markets that offer a reduced regulatory environment and condensed timeline to product revenues. We anticipate building a portfolio of devices and therapeutics that we can distribute on an exclusive basis into the veterinary market. We have licensed protein-based biomaterials for the treatment of pain and inflammation associated with osteoarthritis in canine and equine animals. We believe that our treatment is superior to current methodology of using NSAID’s. NSAID’s have many side effects in canines and our treatment has less to none of the side effects. Based on the market studies discussed below, management believes that there are opportunities to expand in the bovine and feline market. 6 Gel-Del License Agreement Our wholly-owned subsidiary, PetVivo, entered into that certain exclusive license agreement and manufacturing and supply agreement dated August 2, 2013 (the "License Agreement") with Gel-Del Technologies, Inc. ("Gel-Del Technologies") pertaining to the manufacture and supply of products by Gel-Del Technologies derived from certain technology, including protein-based biomaterials and devices, which are beneficial for the veterinary treatment of animals having orthopedic joint afflictions (the "Technology"). In accordance with the terms and provisions of the License Agreement, Gel Del Technologies granted to us an exclusive, sub-licensable license to the Technology, which includes confidential information, trade secrets and other know-how that is proprietary to Gel-Del Technologies, in the entire world to: (a) use, distribute, sell, order to sell and have sold products in the field, which term is defined as the use of injected particulate substances for orthopedic veterinary treatments of the joints, which substance is either certain products or a substance that may require an FDA submission related to the products that include one or more drugs (the "Field"); (b) practice methods of use related to the use of injected particulate substances for orthopedic veterinary treatments of the joints covered by the Technology and utilizing products in the Field; and (c) otherwise to commercialize and exploit products in the Field. The license granted to us under the terms of the License Agreement shall include the right to grant sublicenses. Gel-Del Technologies further agreed to provide to us writings, drawings and materials that document the Technology, including copies of any patents, patent applications and documents representing embodiments of the Technology. Gel-Del Technologies will also provide reasonable explanation and assistance to use to allow us to understand the inventions covered by the Technology. Gel-Del Technologies shall be responsible for the design, development and manufacture of the injected particles utilized in the licensed products in the Field and will consider and implement recommendations provided by the Company. The Company shall be responsible for the commercialization of the licensed products in the Field and will also consider and implement recommendations provided by Gel-Del. Gel-Del shall be responsible for obtaining any regulatory approvals necessary of the Company's commercial sale of the licensed products in the Field, including any pre-clinical and clinical studies. All regulatory approvals for the licensed products will be in the name of Gel-Del Technologies and owned by Gel-Del Technologies. The company shall be responsible for payment of all Gel-Del Technologies and third party fees, costs and expenses related to obtaining, if necessary, any and all regulatory approvals. In further accordance with the terms and provisions of the License Agreement, the Company shall pay to Gel-Del Technologies a commercialization fee in the amount of $1,500,000 (the "Commercialization Fee") to establish the infrastructure to produce products for the North American market to be paid as follows: (i) $100,000 to be paid within thirty days of execution of the License Agreement; and (ii) $1,400,000 to be paid within five business days after the date the License Agreement has been approved by the respective boards of directors and the Company receives an amount greater than $3,000,000 from one or more qualified investors pursuant to a private placement offering within 120 days of execution of the License Agreement. The Commercialization Fee shall be amortized over the sale of the first 150,000 syringes that include two cc of injected particles (the "Initial Purchase") by reducing the per syringe price of $68.00 to $63.00. Upon acquisition and payment of the Initial Purchase by the Company, the price per syringe shall revert back to $68.00 per syringe. The Company shall also pay to Gel-Del Technologies an initial license fee as partial compensation for the grant of the license hereunder by issuing to Gel-Del Technologies a designated number of shares of the Company equaling 9.95% of the Company at the time of execution of the License Agreement. The Company will notify Gel-Del Technologies at least six months in advance of distributing in countries and/or territories outside of North America in order to provide Gel-Del Technologies an opportunity to develop infrastructure to market licensed products for such countries/regions. The Company will negotiate with Gel-Del Technologies a foreign commercialization fee for each additional foreign country/region in an amount not to exceed $2,500,000 for each elected foreign country/region. Lastly, the Company shall pay to Gel-Del Technologies a royalty equal to a percentage of net sales of licensed products, including the Technology sold by the Company for use in the above-specified Field. The Company shall pay Gel-Del Technologies a royalty of 6% of the Company's net sales of all licensed products. 7 Gel-Del Technologies is a biomaterial and medical device manufacturing company based in St. Paul, Minnesota. Through the License Agreement, we wish to commercialize their technology in the veterinary field for the treatment of osteoarthritis. Gel-Del Technologies has also successfully completed a pivotal clinical trial using their novel thermoplastic biomaterial as a dermal filler for human cosmetic applications. Gel-Del Technologies’ core competencies are developing and manufacturing medical devices containing its proprietary thermoplastic protein-based biomaterials that mimic the body's tissue to allow integration, tissue repair, and regeneration for long-term implantation. These biomaterials are produced using a patented and scalable self- assembly production process. The inherent thermoplastic properties of these biomaterials are then utilized to manufactureor coat implantabledevices. Amendment to License Agreement On November 25, 2013, our wholly-owned subsidiary, PetVivo, entered into that certain amendment to the License Agreement (the "Amendment"), pursuant to which the payment terms of the Commercialization Fee was amended as follows: (i) $100,000 to be paid within 90 days of execution of the License Agreement; and (ii) $1,400,000 to be paid after the Company receives an amount greater than $2,000,000 from one or more qualified investors pursuant to a private placement offering within 180 days of execution of the License Agreement. Moreover, Gel-Del Technologies granted to the Company an option until September 30, 2014 for the right to purchase all of the assets of Gel-Del Technologies (the "Asset Purchase Option"). In the event that the Asset Purchase Option is exercised, the Company shall issue shares of common stock to Gel-Del in an amount which shall be the greater of: (i) stock equal to a value of $27,000,000; (ii) or 22% of the total stock issued by the Company upon the completion of the merger of PetVivo and Gel-Del Technologies. The Company shall also receive a right of offer upon Gel-Del Technologies receiving any detailed inquiry and/or offer for the purchase and/or license of all or a portion of the Gel-Del Technologies company and/or technology if received by Gel-Del Technologies prior to the Company and Gel-Del Technologies completing the close of the Asset Purchase Option. In the event the Asset Purchase Option is exercised, Gel-Del Technologies shall be granted the right to select two members of the seven member Board of Directors of the Company. The Company shall negotiate and offer a three year renegotiable employee contract to David Masters as president and Randall Meyer as chief financial officer or chief operating officer. Option to Extend License Agreement Terms On February 7, 2014, our wholly-owned subsidiary, PetVivo, and Gel-Del Technologies entered into that certain option to extend license agreement terms (the "Extension Agreement"), which provided that the extension of the license shall be for three months beginning February 3, 2014 and ending May 2, 2014 with an optional additional cure period of thirty days. In the event a formal agreement with a retail investment banking firm is received prior to February 28, 2014, the deadline will be extended to June 2, 2014. In further accordance with the terms and provisions of the Extension Agreement, the Company shall provide Gel-Del Technologies the following: (i) $10,000 payment for execution of the Extension Agreement; (ii) transfer of 5,000 shares of PetVivo from John Lai to Gel-Del Technologies upon execution of the Extension Agreement; (iii) transfer of additional 5,000 shares of PetVivo from John Lai to Gel-Del Technologies upon initiation of the extension; (iv) no amortization of the Commercialization Fee; (v) transfer of 10,000 shares of PetVivo from John Lai to other founders if a funding source other than initiated by John Lai is used to pay all or a portion of the Commercialization Fee; (vi) Commercialization Fee increases from $1,500,000 to $1,600,000 as of February 2, 2014; (vii) product must be purchased quarterly and orders cannot be less than $350,000 and first order is commensurate with PetVivo funding; (viii) upon receipt of funding, Gel-Del Technologies will receive a minimum of 50% up to the total amount of the Commercialization Fee; (ix) for the extension period, PetVivo will be responsible to Gel-Del Technologies for an increase of $100,000 per month to the Commercialization Fee, which can be offset by providing a monthly cash payment to keep the license costs from increasing on basis of $1.00 received for every $2.00 offset; and (x) deadline regarding Asset Purchase Option to extend the deadline to purchase Gel-Del Technologies for the greater of an additional 1% of shares of common stock or an additional $275,000 of shares of common stock of the Company for each additional month of extension up to an additional six months from September 31, 2014. The Extension Agreement was contingent upon the engagement of an institutional investment banking firm and/or a retail investment banking firm by March 15, 2014 to raise a minimum of $1,000,000 financing. Any shares of PetVivo held of record by John Lai were exchanged for shares of our common stock in accordance with the terms and provisions of the Share Exchange Agreement; thus, the provisions of the Extension Agreement relate to shares of the Company's common stock. . 8 Current Business Operations We plan to commercialize our products in the United States through distributor relationships and complemented by the use of social media educating and informing the pet owners, and in Europe and rest of world through commercial partners. We believe that the role of pets in the family has significantly evolved in recent years. Many pet owners consider their pets an important member of the family and they have been increasingly willing to spend money to maintain the health and quality of life in their pets. Pets are living longer and, as they do, are exhibiting many of the same signs and symptoms of disease as humans, such as arthritis, obesity, diabetes, cancer and heart disease. We believe that the opportunities to expand into various animal disease categories using our business model of licensing late stage medical devices and therapeutics greatly enhances our risk/reward profile. Our exclusively licensed first veterinary device from Gel-Del Technologies, the Gel-Del Particles, which are for injection and a joint cushioning treatment for animals suffering from osteoarthritis. Gel-Del Technologies is initially targeting the treatment towards dogs and horses. We anticipate expanding the treatment to cats and cattle after we gather additional data. Gel-Del Particles have been through a human trial and have been classified as a medical device. The FDA does not require submission of a 510(k) or formal pre-market approval for medical devices used in veterinary medicine. We anticipate initial commercial production and sales in early 2015. PetVivo anticipates selling through existing veterinary distributors. Companion Animal Market Over the last several decades, we believe the animal health market and industry has a strong component in the overall U.S. economy and is more resistant to economic cycles. The veterinary sector is as an attractive area to participate in the growth of the broader healthcare industry without reimbursement risk. Based on our best knowledge, U.S. consumers will spend an estimated $55 billion on pets this year—a number that has been growing at a pace of more than 5% over the past decade. Therapeutics constitutes a small portion of this market (less than $2 billion) but we believe it is poised to expand as pet care becomes more complex and companies launch new products for unmet needs. The growth in the U.S. companion animal market has been continuing to increase due to the increase in the number of pet owning households. The American Pet Products Association (APPA) 2013-2014 National Pet Owners Survey indicates U.S. pet ownership reached record levels in 2012. Specifically, 68% of all U.S. households owned a pet in 2012, up from 62% in 2002. The number of pet owning households totaled 82.5 million, representing a 10-year CAGR of 2.5%. In 2012, dogs and cats were the most popular pet species, owned by 46.7% and 37.3% of U.S. households, respectively. APPA also reported that there were 83.3 million dogs (10-year CAGR of +2.5%) and 95.6 million cats (10-year CAGR of +2.1%) in the U.S. In comparison, the total U.S. human population increased at +0.9% CAGR over the last decade. APPA reported that 2.8% of U.S. households owned horses in 2012. According to the APPA the total number of horses owned by U.S. households increased to 8.3 million in 2012, a 5% increase over the previous APPA survey conducted two years earlier. Osteoarthritis Market. Osteoarthritis, the most common inflammatory joint disease in both dogs and horses, is a progressive condition that is caused by a deterioration of joint cartilage. Over time the joint cartilage deterioration creates joint stiffness from mechanical stress resulting in inflammation, pain and loss of range of motion, which may be referred to as lameness. Osteoarthritis joint stiffness and lameness worsens with time from gradual cartilage degeneration and an ongoing loss of protective cushion and lubricity (i.e., loss of slippery padding). As there is no cure for osteoarthritis, the various treatment methods are focused on managing the related symptoms of pain and inflammation. Veterinarians recommend several treatments depending on the severity of the disease, including a combination of rest, weight loss, physical rehabilitation, and a regimen of pain and anti-inflammatory drugs (NSAIDs). Non-steroidal anti-inflammatory drugs (NSAIDS) are used to alleviate the pain and inflammation caused by OA, but long-term NSAIDS cause gastric problems. Moreover, NSAIDS do not treat the cartilage degeneration issue to halt or slow progression of the OA condition. 9 The prevalence of companion animal osteoarthritis is estimated through a variety of methods. In looking at the dog osteoarthritis incidence Spence Johnston’s article “Osteoarthritis. Joint anatomy, physiology, and pathobiology” is often cited, this article reports that 20% of all dogs over the age of one year suffer from osteoarthritis. Using this simple methodology, management has estimated that 20% of the total dog population is under age one. 83.3 million – 20% 66.6 million x 20% with OA 13.3 million dogs with OA in U.S. Our osteoarthritis market data has been validated by a number of reports evaluating a new NSAID that is estimated to be ready for commercial sale by Aratana Therapeutics, Inc. (PETX) in 2016. Craig-Hallum’s July 22, 2013 institutional research report on Aratana Therapeutics estimates the U.S. dog osteoarthritis market at 16.6 million dogs. William Blair & Company, L.L.C. released a July 25, 2013 Equity Research report by Aratana Therapeutics that concluded that roughly 10% of dogs and cat suffer from osteoarthritis. (83.3 million dogs x 10% 8.3 million dogs with OA) Stifel issued report on Aratana Therapeutics dated July 22, 2013 that estimated the osteoarthritis market to be 55% of dogs over the age of 10. This equates to a US market in 2014 of 7.1 million dogs with osteoarthritis. Horse Osteoarthritis (Lameness) The equine osteoarthritis is the most common cause of lameness in horses. The annual average costs for diagnosis and treatment of equine lameness $3,000 per horse, with downtime & homecare costs being much higher (Oke and McIlwraith, 2010). “The USDA National Economic Cost of Equine Lameness… in the United States” published by 1978 places the annual incidence of lameness at 8.5-13.7 lameness events/100 horses. As noted previously the APPA reported the total number of horses owned by U.S. households increased to 8.3 million in 2012. A 2007 publication by Emily Kilby “The Demographics of the U.S. Equine Population” concludes the horse population for 9,464,200 in 2006 with racehorses being 9% of that population or 846,000 horses. The article “The Occurrence and Causes of Lameness and Laminitis in the U.S. Horse Population” estimates that 17% of racehorses and 5.4% of the rest of the horse population go lame annually. Based on the above assumptions we calculate that there are up to 611,658 new lame horses each year. Distribution Most U.S. veterinarians buy a majority of their equipment and supplies from a preferred distributor. More than 75% of veterinarians name Butler Schein Animal Health, Inc., Webster Veterinary Supply Inc. (recently acquired by Patterson), MWI, Midwest Veterinary Supply, Inc. or Victor Medical Company as their preferred distributor. Combined, these top tier distributors sell more than 85%, by revenue, of the products sold to companion animal veterinarians in the U.S. Butler, Webster and MWI are recognized by manufacturers, distributors and veterinarians as the pre-eminent national companion animal veterinary supply distributors in the US. There are no other distributors that provide equivalent levels of service to manufacturers and regularly visit veterinarians in as wide a geographic area as Butler, Webster or MWI. Midwest and Victor are large, regional distributors, also with strong reputations for high-quality service. The above data in this paragraph was sourced from File No. 101 0023 at the U.S. Federal Trade Commission. 10 Our product distribution will leverage the existing supply chain and veterinary clinic and clinician relationships already established by these large distributors. We intend to support and supplement this distribution channel with regional business development & training representatives. Our business development representatives will provide product training to distribution representatives, veterinarians and other veterinary staff. In addition our representatives will exhibit at key veterinary conferences in addition to supporting ongoing case studies. All of these sales, distribution, marketing and education efforts will also be supported by both veterinarian and pet owner product education and treatment awareness campaigns that will be conducted utilizing a variety of social media tools. The unique nature and the anticipated benefits provided by our first product is expected to generate significant consumer response. The details of the business channels and margins are outlined below. Gel-Del Technologies manufactures the product that is supplied to us in a pre-filled syringe in exchange for a purchase price and a six percent (6%) royalty based on our sales revenues. Our primary distribution channel is through the existing stocking distributors who having operating typical margins between fourteen to sixteen percent. We have budgeted a twenty percent margin for our distributors and a full fifty percent margin for the veterinary hospitals. See the distribution pricing steps and margins below: Our potential pricing and margin strategy is as follows: Gel-Del 2ml Particles Cost 6% Royalty Total Cost Sell Price Margin PetVivo $
